Case 5:16-cv-00523-JKP-RBF Document 71-21 Filed 06/04/20 Page 1 of 2




                    Exhibit U
              Case 5:16-cv-00523-JKP-RBF Document 71-21 Filed 06/04/20 Page 2 of 2




From:                              Daniel Montes <plantoperationsdirector@gmail.com>
Sent:                              Sunday, March 13, 2016 8:20 PM
To:                                level5services@gmail.com
Subject:                           John Ximenes


I'm only to going ask you once. You need to TELL your mother now the following:

1. Resign as executrix.
2. Accept the holographic to replace her fraudulent will.
3. Cut her losses and just walk away.

You say, why should I listen to you Daniel. Punk bitch. I'm telling you. If the probate jury trial determines your mother
committed fraud that we will be filing a criminal complaint against her for estate fraud in the first degree. You probably
want me to do this to get your mother out of the way. Your family is fucked.

You're the beneficiary to your mother's fraudulent activities. I hold YOU personally responsible.

Your mother had a will drafted, excluded my grandmother, pulled my uncle out of bed right after heart surgery to have
it signed, and using this will to defraud my uncle's estate and his mother. This is a CRIME in Texas, called estate
fraud. Grandma hired an atty, grandma's claims have been filed and your mother is facing a jury trial. I recommend that
you tell YOUR mother not to face the jury, because she is going to loose big time. If you refuse to listen to me that I
invite you and your fat assed father in shorts to your mother's jury trial. Also, on a sidenote, that if the jury finds that
your mother committed estate fraud that I will be sending a copy to the OIG to exclude her companies. You know what
I'm talking about. The OIG is already watching you guys, bc I told them. So, if your mother is found guilty of estate
fraud, that MBM is in danger of being blacklisted by the US Govt. Yes, no more MBM. You've been warned.

Stop hiding behind Shaw. I fired that nigger with Tio Ricardo. Control your mother and stop hiding under her skirt.

I will know if you succeed. Otherwise, I will see you and your mother at jury trial in Hays County Texas. She is to be
called to the stand in front of the jury. Not good. I'm telling you.




Thank you,

Daniel Montes
Nephew of Ricardo
1745 Megan
Donna, Texas 78537
469-765-5427 cell
plantoperationsdirector@gmail.com




                                                             29
